PER CURIAM.
Upon review of the record on appeal and consideration of the briefs of the parties we are of the opinion that a genuine issue of material fact exists with respect to the rights and liabilities of the parties under the written pre-incorporation agreement previously entered into by and between the parties. The written instrument in question contains provisions which are ambiguous (see paragraphs 6 and 11 of said agreement) casting doubt upon the intent of the parties to this instrument the determination of which intent must be made by the trier of fact and not by way of summary disposition. Westchester Fire Insurance Co. v. In-Sink-Erator, Fla.App.1971, 252 So. 2d 856; cf. Healy v. Atwater, Fla.App. 1972, 269 So.2d 753. See also Morton v. Morton, Fla.App.1975, 307 So.2d 835; Royal American Rlty. v. Bank of Palm Beach & Tr. Co., Fla.App.1968, 215 So.2d 336.
Accordingly, the summary judgment entered in favor of the defendants is reversed and the cause remanded for further proceedings consistent herewith.
WALDEN, C. J., and MAGER and DOWNEY, JJ., concur.